475 So. 2d 877 (1985)
TRI-STATE AUTO AUCTION and Georgia Casualty and Surety Company
v.
Ronald Eugene CROUCH, Ronald Eugene Crouch d/b/a/ Crouch Motors.
Civ. 4727.
Court of Civil Appeals of Alabama.
August 21, 1985.
Roger H. Bedford, Jr. of Bedford, Bedford & Rogers, Russellville, for appellants.
Dennis N. Odem, Florence, for appellees.
EDWARD N. SCRUGGS, Retired Circuit Judge.
The plaintiffs' Rule 59, A.R.Civ.P., motion was overruled by operation of Rule 59.1, and more than forty-two days thereafter having expired before the plaintiffs filed their notice of appeal, we do not have jurisdiction over the appeal and are left with no alternative but to dismiss it ex mero motu. Rule 2(a)(1), A.R.A.P.; State v. Wall, 348 So. 2d 482 (Ala.1977); Haynes v. Haynes,470 So. 2d 1274 (Ala.Civ.App. 1985); Olson v. Olson, 367 So. 2d 504 (Ala. Civ.App.1979).
The foregoing opinion was prepared by retired Circuit Judge EDWARD N. SCRUGGS, serving on active duty status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Alabama 1975, and this opinion is hereby adopted as that of this court.
APPEAL DISMISSED.
All the Judges concur.